Name: Council Regulation (EEC) No 2000/85 of 16 July 1985 fixing the Community contribution to the financing of compensation measures following the fall in farm income as a result of the dismantling of the Netherlands positive compensatory amounts
 Type: Regulation
 Subject Matter: agricultural policy;  EU finance;  economic policy;  Europe
 Date Published: nan

 No L 188/ 10 Official Journal of the European Communities 20 . 7. 85 COUNCIL REGULATION (EEC) No 2000/85 of 16 July 1985 fixing the Community contribution to the financing of compensation measures following the fall in farm income as a result of the dismantling of the Netherlands positive compensatory amounts the Community contribution towards the financing of these measures should be determined, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products ('), and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas Article 6 of Regulation (EEC) No 855/84 authorized the Kingdom of the Netherlands to adopt national measures similar to those for the Federal Republic of Germany in order to compensate for the loss of farm income following the revaluation of the representative rate of the Dutch guilder, which took effect on 1 January 1985 ; Whereas, in the framework of this authorization, the Government of the Netherlands has decided to adopt compensatory measures, to be distributed throughout the agricultural and horticultural sectors with the aim in particular of reducing production costs, improving infrastructure, agricultural research, advisory services and quality and introducing a system for purchasing milk quotas and measures to protect the environment ; Whereas the total amount of national expenditure for these measures amounts to 74 million ECU : whereas HAS ADOPTED THIS REGULATION : Article 1 The Community contribution to the financing of national aids granted by the. Netherlands authorities to compensate for the fall in farm income due to the revaluation of the representative rate for the Dutch guilder provided for in Regulation (EEC) No 855/84, shall be fixed at 16,5 million ECU in 1985 and 13,5 million ECU in 1986. Article 2 The Government of the Netherlands shall forward to the Commission a report on the effect of the imple ­ mentation of the compensation measures. The Commission shall forward the report to the Council . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1985. For the Council The President M. FISCHBACH (') OJ No L 90, 1 . 4. 1984, p. 1 .